United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                     November 3, 2003
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 03-40330
                             Summary Calendar



CAROLYN FOSTER; MURRELL FOSTER,

           Plaintiffs-Appellants,

                                    versus

T. JOHN WARD, An individual; BILLY FOX BRANSON,
An individual; DONALD W. CAPSHAW, An individual;
WILLIAM J. CORNELIUS, An individual; VALERIE
FARWELL, An individual; RAYMOND W. JORDAN, An
individual; BILL PEEK, An individual; LANNY
RAMSAY, An individual; MARGARET J. REEVES,

           Defendants-Appellees.

                          ______________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:02-CV-185
                       ______________________

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Carolyn and Murrell Foster appeal the dismissal of their 42

U.S.C. § 1983 suit pursuant to judicial immunity and FED. R. CIV. P.

41(b) and 12(b)(6).      We dismiss the appeal as frivolous.

     Judge Ward is absolutely immune from suit, and the Fosters'

argument   that    the   district   court    misapplied   the    doctrine      of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judicial    immunity        is    without    merit.1     We     find   no    abuse   of

discretion in the district court's stay of discovery.2                     Finally, by

failing to address in their opening brief the district court's Rule

41(b) and 12(b)(6) dismissal, the Fosters have abandoned the issue

on appeal.3

     This     appeal    is       without    arguable    merit    and   is   therefore

dismissed.4     The    Fosters'        brief     contains       numerous    insulting

references to the district judge and three members of this court

who previously issued a ruling adverse to the Fosters.                     The Fosters

have already been cautioned that the use of abusive language in

pleadings will not be tolerated.5                  In light of the Fosters'

continued use of their pleadings to launch frivolous attacks

against    members     of    the    judiciary,     we   hereby     impose    monetary

sanctions against the Fosters in the amount of $500, payable to the

clerk of this court for deposit into the Treasury of the United




     1
       See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978);
Brinkmann v. Johnston, 793 F.2d 111, 112 (5th Cir. 1986).
     2
       See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876
(5th Cir. 2000).
     3
       See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994);
FED. R. APP. P. 28(a)(9); see also Taita Chemical Co., Ltd. v.
Westlake Styrene Corp., 246 F.3d 377, 384 n.9 (5th Cir. 2001).
     4
       See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983).
     5
         See Foster v. Moye, No. 02-41647 (5th Cir. June 24, 2003).

                                             2
States in accordance with 28 U.S.C. § 711(c).6   The clerk of this

court is instructed to refuse to accept any further filings from

the Fosters in this or any other appeal until such monetary

sanction is paid in full.7

     APPEAL DISMISSED; SANCTIONS IMPOSED.




     6
       See Farguson v. MBank Houston, N.A., 808 F.2d 358, 360
(5th Cir. 1986).
     7
         Id.

                                3